Case 1:20-cv-21264-FAM Document 10 Entered on FLSD Docket 04/30/2020 Page 1 of 3



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 20-21264-CIV-MORENO

   ADACIA DOUGLAS,

                  Plaintiff,
   vs.

   JUDGE NUSHIN G. SAYFIE, JUDGE
   MIRANDA CRISTINA, BAILIFF MANNY
   PEREZ, JUDGE MARLENE FERNANDEZ
   KARAVETSOS, JOSE PEREZ-MIRANDA,
   and MIAMI-DADE POLICE DEPARTMENT,

               Defendants.
  _________________________________________/

            ORDER GRANTING MOTIONS TO DISMISS AND CLOSING CASE

         THIS CAUSE came before the Court upon Defendants’ Motions to Dismiss (D.E. 6 & 7),

  filed respectively on March 31, 2020 and April 2, 2020.

         THE COURT has considered the motions, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motions are GRANTED by default due to Plaintiff’s failure to

  respond. See Local Rule 7.1(c). Furthermore, the Court finds that the claims against the Florida

  judicial defendants are barred by the doctrine of judicial immunity. On February 5, 2020, the

  Plaintiff filed a complaint in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida,

  (case number 2020-CA-2674) alleging violations of the First and Fourth Amendments to the

  United States Constitution arising from Plaintiff’s interactions with state court judges and court

  staff that allegedly occurred at the Richard Gerstein Justice Building courthouse in Miami.

         Plaintiff claims, in his complaint, that the judiciary defendants violated his rights when
Case 1:20-cv-21264-FAM Document 10 Entered on FLSD Docket 04/30/2020 Page 2 of 3



  they “conspired with each other that if Adacia Douglas attempted to enter any open court

  proceeding to the public that courtroom security along with all Miami-Dade available officers

  would deny her access.” Those claims, however, stem from actions taken by these defendants

  while acting in their judicial capacity, and thus the Court finds that such actions are immune from

  suit. See Sibley v. Wilson, No. 04-21000-CIV, 2004 WL 5589793, at *3 (S.D. Fla. July 8, 2004)

  (“A judge will be acting within his judicial discretion if the act complained of is a judicial act and

  the judge has subject matter jurisdiction at the time he acted.”); see also Simmons v. Conger, 86

  F.3d 1080, 1085 (11th Cir.1996) (holding that a trial judge had absolute immunity to exclude

  plaintiff from attending a proceeding in a matter that was properly before him). This immunity

  extends to the named bailiffs in this case as well because their conduct, as alleged in the complaint,

  was directly related to the proceedings held by the defendant judges. As observed by the Eleventh

  Circuit, “[n]onjudicial officials are encompassed by a judge’s absolute immunity when their

  official duties ‘have an integral relationship with the judicial process.’” Roland v. Phillips, 19

  F.3d 552, 555 (11th Cir. 1994) (quoting Ashbrook v. Hoffman, 617 F.2d 474, 476 (7th Cir. 1980)).

         In addition, the complaint is dismissed as to the remaining defendant Miami-Dade Police

  Department. The police department does not have the capacity to be sued. Williams v. Miami-

  Dade Police Dep’t, 297 F. App’x 941, 945 (11th Cir. 2008) (“Because the [Miami-Dade Police

  Department] does not have the capacity to be sued under Florida law, the district court did not err

  in dismissing it as a party.”). See also Silberman v. Miami Dade Transit, 927 F.3d 1123, 1138

  (11th Cir. 2019) (“In sum, we affirm the district court’s decision to dismiss Silberman’s complaint

  on the ground that [Miami Dade Transit] is not sui juris under Florida law.”); Barteet v. Eismann,

  No. 13-80434-CIV, 2013 WL 5236640, at *2 (S.D. Fla. Sept. 17, 2013) (“Defendants are correct

  that it is improper for Plaintiff to have named several county departments as Defendants.”).



                                                    2
Case 1:20-cv-21264-FAM Document 10 Entered on FLSD Docket 04/30/2020 Page 3 of 3



         Based on the foregoing, the motions to dismiss are GRANTED, and the case is CLOSED.



         DONE AND ORDERED in Chambers at Miami, Florida, this 29th of April 2020.




                                           _____________________________________
                                           FEDERICO A. MORENO
                                           UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record

  Adacia Douglas
  1603 NW 7th Avenue
  Miami, FL 33136
  PRO SE




                                              3
